Citation Nr: 0320529	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-09 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral leg 
(knee) disorder, to include as secondary to the veteran's 
back disorder.

4.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the veteran's back 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On March 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
	
1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to clarify the nature, time 
of onset, and etiology of any disability 
or disabilities of the low back, leg 
(knee) and/or right hip.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should particularly review and comment on 
any newly associated medical records 
pertaining to treatment for back, leg, 
knee, or hip disorders, the June 2000 
opinion of Dr. W. M. Sandy and the August 
2000 opinion of the VA examiner that the 
veteran's lumbosacral spine, knee and hip 
disorders are, or may be, related to 
injuries sustained in service or to his 
low back disorder.  All indicated tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  Based on the examination 
findings, the history provided by the 
veteran, and a thorough review of the 
claims file, including all material 
received during development, the examiner 
should offer opinions as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any back, leg 
(knee), or hip disorder(s) is related to 
the veteran's period of active duty, and 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder(s), was caused, or 
aggravated, by a service-connected 
disability.  The examiner should clearly 
outline the rationale for any opinion 
expressed.   

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
with an appropriate specialist to clarify 
the nature, time of onset, and etiology 
of any current disability of the heart.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Based on 
the examination findings, the history 
provided by the veteran, and a thorough 
review of the claims file, including all 
material received during development, the 
examiner should offer opinions as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any heart disorder is related to the 
veteran's period of active duty.  The 
examiner should clearly outline the 
rationale for any opinion expressed. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





